DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Applicant’s claim for benefit of U.S. Provisional Patent Application No. 62/413,643, filed 27 October 2016, is acknowledged.
Claim Status
Claims Filing Date
December 30, 2021
Amended
1
Cancelled
2-4, 16, 17
Pending
1, 5-15, 18-21


Withdrawn Claim Rejections - 35 USC § 112
The following 112(a) rejection is withdrawn due to argument:
Claim 1 line 14 “extrudate is not subjected to an external magnetic field”
	The applicant persuasively argues the examples in applicant’s specification exemplify the claimed method without the use of an external magnetic field (Remarks pg. 6 para. 4).
	The process of applicant’s inventive examples is recited in [0044]-[0046] of applicant’s specification and it does not recite subjecting the extrudate to an external magnetic field, such that it supports not subjecting the extrudate to an external magnetic field.
Response to Arguments and Declaration Under 37 C.F.R. §1.132
	“Remarks” refers to attorney arguments filed December 30, 2021. “Declaration” refers to the Declaration Under 37 C.F.R. §1.132 from co-inventor Mariappan Parans Paranthaman.
Huber in view of Holshouser, Yamashita ‘163, and either one of Blume or Borzsonyi
Applicant’s arguments, see Remarks pg. 8 para. 1-3 and para. spanning pgs. 8-9; Declaration para. 4, filed December 30, 2021, with respect to Huber in view of Holshouser, Yamashita ‘163, and either one of Blume or Borzsonyi have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues amended claim 17 recites at least 70 vol% of the particles having a hard magnetic material, whereas Huber teaches a filler content of 90 wt% (Huber pg. 1, col. 2 para. 3), where the Declaration converts between vol% and wt% and 70 vol% corresponds to 94.61 wt% and 90 wt% to 55 vol%.
Huber in view of Holshouser, Yamashita ‘163, either one of Blume or Borzsonyi, and Guo
Applicant's arguments filed December 30, 2021 with respected to Huber in view of Holshouser, Yamashita ‘163, either one of Blume or Borzsoni, and Guo have been fully considered but they are not persuasive.
The applicant argues that Huber teaches a filler content of 90 wt%, which does not render obvious a content of at least 70 vol% of hard magnetic material particles (Remarks pg. 8 para. 1-3 and para. spanning pgs. 8-9; Declaration para. 4).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Previous claim 17, now amended into claim 1, was alternatively rejected in view of Guo. Guo teaches a bonded magnet manufactured using 3d printing (Guo 1:1, 2:11-15) that is isotropic (Guo 2:11-15, 3:4-6, 14-15) and printed with material comprising 70 to 90 vol% magnetic alloy powder (Guo 2:26-28) using a process that is substantially similar to that a Huber (Guo 1:2-4, 2:25-44; Huber abstract, prima facie case of obviousness exists. MPEP 2144.05(I).
Double Patenting
	The applicant did not argue the double patenting rejections. They will be maintained until they have been properly overcome.
Claim Interpretation
Claim 1 lines 18-19 “substantially physically aligned” is being interpreted as supported by [0054] and Fig. 4 of the instant specification where the plate-shaped magnetic particles are preferentially aligned, possibly due to melting and extrusion during printing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-13, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (Huber et al. “3D print of polymer bonded rare-earth magnets, and 3D.magnetic field scanning with an end-user 3D printer” Applied Physics Letters 109, 162401, published online 17 October 2016. Citations as page:column:paragraph(s).) in view of Holshouser (Holshouser et al. “Our of bounds additive manufacturing.” Advanced Materials & Processes. March 2013. 15-17. Citations page:column:paragraph(s).), Yamashita ‘163 (US 4,689,163), either one of Blume (US 2,999,275) or Borzsonyi (Borzsonyi et al. “Orientational order and alignment of elongated particles induced by shear” Physical Review Letters. 108, 228302 (2012).), and Guo (CN 103854844 machine translation. Citations as page:lines.).
Regarding claim 1, Huber teaches 3D printing polymer bonded isotropic hard magnets (i.e. a method for producing an isotropic  bonded permanent magnet where the particles are magnetically isotropic) (abstract and 2:1:2) comprising a feedstock of NdFeB and polyamide PA 11 (i.e. solid precursor material comprising a thermoplastic polymer and particles having a hard magnetic material composition, wherein said thermoplastic polymer has a melting point of at least 175°C, where PA 11 has a melting point of 190°C) (1:2:2-4) that is extruded (1:2:5) using a fused deposition modeling printer called Builder 3D from Code P with a building size of 220 x 210 x 164 mm where the wire-shaped plastic is heated just above its softening point and extruded (i.e. said extrudate being at a temperature above the glass transition temperature of said solid precursor material when exiting an orifice of said deposition head) by a moveable, heated nozzle (i.e. said deposition head performs melting, compounding, and extruding functions and depositing an extrudate of said solid precursor material form said deposition head) to build an object up in layers on the already solidified material on the building platform (i.e. depositing said extrudate layer-by-layer from said deposition head until an object is formed with said extrudate, and allowing the extrudate to cool after each deposition, to produce said isotropic bonded permanent magnet) (2:1:2-3 and Table I). Huber manufactured the polymer bonded isotropic magnet with no special instruments or highly expensive equipment (i.e. the extrudate is not subjected to an external magnetic field) (2:1:2-3 and 3:2:3).
Huber teaches a builder 3D printer from Code P (2:1:2), but is silent to the system including at least one multi-axis robotic arm of a big area additive manufacturing (BAAM) system.
Holshouser teaches a big area additive manufacturing (BAAM) system (i.e. said BAAM system has an unbounded open-air build space; 15:1:1 and Figs. 1-3) comprising feedstock materials such as polymer pellets, powders, and fiber (i.e. solid precursor material; 15:2:3 to 16:1:1) that is melted, compounded, and extruded (i.e. deposition head performs melting, compounding, and extruding) to deposit a high-performance polymer compound (i.e. incorporating components of a solid precursor material) using the deposition head that is mounted to a conventional three-axis gantry (i.e. one deposition head of at least one multi-axis robotic arm; 16:2 and Figs. 2 and 3).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to perform the 3d printing process of Huber (Huber abstract, 1:2:All and 2:1:1-3) using a BAAM apparatus because it is capable of manufacturing parts completely unbounded in size (Holshouser 15:1:1 and 2). Holshouser teaches the BAAM process replaces a standard extrusion-based system (i.e. the process of Huber; abstract, 1:2:All, and 2:1:1-3) by advantageously melting, compounding, and extruding the precursor material in the deposition head, eliminating the filament feedstock material, where creating a filament that is flexible enough to wind on a spool is very challenging and a major limitation to implementation in functional end use structures (Holshouser 16:all:all). Both Huber and Holshouser teach feedstock comprising multiple materials within a single component (Huber magnetic alloy powder and binder; 1:2:2-4; Holshouser 2:1:2 and 17:1:2) and the instant specification acknowledges that the BAAM process is well known in the art (Instant specification [0018]).
Huber teaches spherical magnetic particles (1:2:3-4 and Fig. 1), but is silent to the particles in the example having a plate-like shape.
 Huber teaches it is known to produce NdFeB polymer bonded magnets using ribbons or flakes with a size of about 200 um (i.e. falls within a particle size of 100 microns to 1 mm) or spherical powder (1:2:2). 
Yamashita ‘163 teaches an isotropic resin bonded magnet comprising Fe-B-Nd powder (1:9-20 and 12:5-7) where the alloy particles have a plate-like shape with a major length from several tens to several hundreds micrometers (i.e. overlap with a particle size of 100 microns to 1 mm) that are magnetically isotropic (4:11-48 and 11:50 and 64-67) and do not require magnetic field alignment (6:10-14).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Huber for the magnetically isotropic Fe-B-Nd powder to have a plate-like shape with a major length from several tens to several hundreds micrometers because the particles have a microstructure of very fine Fe-B-R ternary alloy phase sporadically present in orthorhombic and tetragonal Fe3B phases (Yamashita ‘163 4:25-48) to form a magnet with good magnetic characteristics and high performance (Yamashita ‘163 3:3-12) that has no influence on the size or shape of a cylindrical magnet with respect to magnetic properties along the radial direction (Yamashita ‘163 11:50 and 64-69). Ribbon or flake (i.e. plate-like) shaped powder are an art recognized equivalent to spherical powder known to be used for the same purpose of forming NdFeB polymer bonded magnet (Huber 1:2:2). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Huber in view of Holshouser and Yamashita ‘163 is silent to the plate-like particles being substantially physically aligned in the bonded permanent magnet.
Blume teaches a method of mechanically orienting or aligning particles by subjecting magnetic powder dispersed in a plastic medium to shearing action so that the directional axes of the individual particles are parallel to one another (3:18-63) where the particles in Blume are rectangular and orient when forced through an extrusion orifice (5:1-4, 7:24-43, and Fig. 4).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Huber in view of Holshouser and Yamashita ‘163 for the plate-like particles (Yamashita ‘163 4:11-48 and 11:60 and 64-67) to physically align because the extrusion process of Huber in view of Holshouser (Huber abstract, 1:2:All, and 3:1:1-3 and 2:25-44; Holshouser 16:all:all and Figs. 1-3) subjects the particles to shearing forces that orient the particles such that they are parallel to one another (Blume 3:18-63, 5:1-4, 7:24-43, and Fig. 4).
As an alternative to Blume, Borzsonyi teaches that the flow of large ensembles of elongated objects at all length scales induces alignment (abstract, paragraph 1, and last paragraph).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Huber in view of Holshouser and Yamashita ‘163 for the plate-like particles to physically align (Yamashita ‘163 4:11-48 and 11:60 and 64-67) because the extrusion process of Huber in view of Holshouser (Huber abstract, 1:2:All, and 2:1:1-3 and 2:25-44; Holshouser 16:all:all and Figs. 1-3) is a flowing process that imparts shear, where the particles quickly orient themselves along a preferred direction which reduces the effective friction of the granular material (Borzsonyi abstract, paragraph 1, and last paragraph).
Huber teaches a filler content of 90 wt% (1:2:4), but is silent to said particles having a hard magnetic material composition included in an amount of at least 70 vol% of the solid precursor material.
Guo teaches preparing a complex shape bonded magnet using 3d printing technology (1:1, 2:11-15) to form an isotropic bonded magnet (2:11-15 and 3:4-6 and 14-15) with a feedstock of magnetic alloy powder and binder that is melt-kneaded, extruded into a wire, then the extruded wire is inserted into the nozzle and melted and stacked by the 3d printing device (1:2-4 and 2:25-44) where the printing materials comprise 70-90 volume% magnetic alloy powder (2:26-28).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Huber to include 70 to 90 volume% magnetic alloy powder because it is a known amount of magnetic powder used in a feedstock for 3d printing to form an isotropic bonded magnet (Guo 1:1-4, 2:11-15 and 25-44, 3:4-6 and 14-15), where the process of Guo is substantially similar to that of Huber (Huber abstract, 1:2:all, and 2:1:1-3). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 5-7, Huber teaches a NdFeB magnetic powder (abstract and 1:2:3). 
Regarding claim 8, Huber teaches a NdFeB magnetic powder (abstract and 1:2:3), but is silent to the composition.
Yamashita ‘163 teaches a Nd1-x(Fe1-y,By)x where 0.5≤x≤0.9 and 0.05≤y≤0.10 (4:11-48) with an example having an atomic composition of Fe81B6Nd13 (7:5) (i.e. Nd2Fe14B).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the magnetic powder of Huber to be Nd1-x(Fe1-y,By)x where 0.5≤x≤0.9 and 0.05≤y≤0.10 because these alloys are readily obtained by homogeneously alloying a mixture, they have a microstructure of a very fine Fe-B-R ternary alloy phase sporadically present in orthorhombic and tetragonal Fe3B phase, they are magnetically isotropic (Yamashita ‘163 4:11-48), and have good magnetic characteristics (Yamashita ‘163 3:3-5).
Regarding claims 9 and 10, Huber teaches a polyamide of PA11 (i.e. polyamide 11 with a melting point of 190°C) (1:2:2-3). 
Regarding claim 11, Holshouser teaches multiple robotically controlled deposition systems can be configured to produce a component (17:1:1).
Regarding claim 12, Holshouser teaches BAAM can have a single deposition head or multiple deposition systems (i.e. at least one deposition head; 17:1:1) mounted to a multiaxis gantry system (i.e. multi-axis robotic arm; 16:2:1 and Figs. 2 and 3) that produce the desired product directly from a CAD (i.e. computer aided design) file (i.e. the deposition head(s) follow instructions from a computer program to deposit said extrudate in precise locations; 17:1:3).
Regarding claim 13, Huber teaches polymer bonded magnets offer application opportunities in electric drive technology (i.e. a component of a functional motor) (1:1:1).
In the event it is determined that the teachings of Huber do not read on the claim, then the below rejection is applied.
Huber is silent to the bonded permanent magnet having a shape of a component of a functional motor, engine, or turbine.
Yamashita ‘163 teaches a rare earth-iron-based bonded magnet for use in the field of mechatronics such as a pulse motor, servo motor, actuator, and the like (i.e. the magnet has a shape of a component of a functional motor; 1:9-20, 6:15-25, and 11:67-68).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to 3d print a magnet for a motor using the materials and process of Huber because the magnets of Huber and Yamashita ‘163 are formed of the same materials of a Nd-Fe-B magnet in a polymer binder (Huber abstract and 1:2:3 and 2:25-44; Yamashita ‘163 1:9-20, 4:11-48 and 62-65, and 6:4-14) indicating a magnet in a motor is one known application of this material.
Regarding claim 18, the processes of the prior art (i.e. the solid precursor material, the BAAM system and process, and the hard magnetic material particles having a plate-like shape that are magnetically isotropic and substantially physically aligned taught by Huber in view of Holshouser, Yamashita ‘163, and either one of Blume or Borzsonyi (see claim 1 rejection)) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the bonded permanent magnet retaining the magnetic properties of the particles having a hard magnetic material composition with no more than 5% loss in said magnetic properties.
Regarding claim 21, Huber teaches NdFeB powder in the form of ribbons or flakes with a size of about 200 um (i.e. falls within a particle size of 100 microns to 500 microns) (1:2:2) and Yamashita ‘163 teaches an isotropic resin bonded magnet comprising Fe-B-Nd powder (1:9-20 and 12:5-7) where the alloy particles have a plate-like shape with a major length from several tens to several hundreds micrometers (i.e. overlaps with a particle size of 100 microns to 500 microns) (4:11-48 and 11:50 and 64-67). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huber, Holshouser, Yamashita ‘163, either one of Blume or Borzsonyi, and Guo as applied to claim 1 above, and further in view of Bandyopadhyay (US 2004/0045635).
Regarding claims 14 and 15, Huber is silent to including carbon particles in the form of carbon filaments in the solid precursor material.
Bandyopadhyay teaches a polymeric resin bonded magnetic composition ([0001]) comprising Nd-Fe-B powder ([0013]) bonded with polymeric resin ([0015]) with a known additive in the art such as a carbon fiber (i.e. carbon particles in the form of carbon filaments) filler or reinforcing agent ([0022]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add carbon fiber to the solid precursor material of Huber because it is a known additive in the art of polymer resin bonded magnets (Bandyopadhyay [0001]) based on Nd-Fe-B powder (Bandyopadhyay [0013]) bonded with a polymeric resin (Bandyopadhyay [0015]) and it acts as a filler and reinforcing agent in the magnet (Bandyopadhyay [0022]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huber, Holshouser, Yamashita ‘163, either one of Blume or Borzsonyi, and Guo as applied to claim 1 above, and further in view of either one of Menjo (US 2009/0096561) or Yamashita ‘125 (US 2014/0043125).
Regarding claims 19 and 20, Huber is silent to coating the bonded permanent magnet with an epoxy-based polymer to reduce exposure of the bonded permanent magnet to oxygen.
Menjo teaches a rare earth bonded magnet ([0002]) where it is known in the art to coat a rare earth magnet with an epoxy resin to prevent oxidation degradation ([0010]).
Yamashita ‘125 teaches a rare earth-iron-based bonded magnet ([0002]) comprising Nd-Fe-B powder and a resin ([0018]-[0020] and [0025]) that is coated with an epoxy resin in order to prevent oxidation ([0015], [0033]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Huber to coat the formed magnet with an epoxy resin to prevent oxidation degradation by prohibiting oxygen or moisture in the air from making contact with the surface of the rare earth bonded magnet (Menjo [0010]) or to prevent oxidation (Yamashita ‘125 [0015]). 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-15, and 18-21 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1, 3, 10-21, 24, 25, and 27 of copending Application No. 15/432,251, hereinafter App ‘251, in view of Holshouser (Holshouser et al. “Our of bounds additive manufacturing.” Advanced Materials & Processes. March 2013. 15-17. Citations page:column:paragraph(s).), Yamashita ‘163 (US 4,689,163), and either one of Blume (US 2,999,275) or Borzsonyi (Borzsonyi et al. “Orientational order and alignment of elongated particles induced by shear” Physical Review Letters. 108, 228302 (2012).).
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In App ‘251 clams 1 and 22 teach the instantly claimed additive manufacturing process including the solid precursor material and particles having a plate-like shape.
App ‘251 is silent to the additive manufacturing process being a big area additive manufacturing (BAAM) system.
Holshouser teaches a big area additive manufacturing (BAAM) system (i.e. said BAAM system has an unbounded open-air build space; 15:1:1 and Figs. 1-3) comprising feedstock materials such as polymer pellets, powders, and fiber (i.e. solid precursor material; 15:2:3 to 16:1:1) that is melted, compounded, and extruded (i.e. deposition head performs melting, compounding, and extruding) to deposit a high-performance polymer compound (i.e. incorporating components of a solid precursor material) using the deposition head that is mounted to a conventional three-axis gantry (i.e. one deposition head of at least one multi-axis robotic arm; 16:2 and Figs. 2 and 3).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to perform the 3d printing process of App ‘251 (‘251 claim 1) using a BAAM apparatus because it is capable of manufacturing parts completely unbounded in size (Holshouser 15:1:1 and 2). Holshouser teaches the BAAM process replaces a standard extrusion-based system (i.e. the process of ‘251 claim 1) by advantageously melting, compounding, and extruding the precursor material in the deposition head, eliminating the filament feedstock material, where creating a filament that is flexible enough to wind on a spool is very challenging and a major limitation to implementation in functional end use structures (Holshouser 16:all:all). Both App ‘251 and Holshouser teach feedstock comprising multiple materials within a single component (‘251 claim 1; Holshouser 2:1:2 and 17:1:2) and the instant specification acknowledges that the BAAM process is well known in the art (Instant specification [0018]).
App ‘251 is silent to the magnetic alloy powders being magnetically isotropic and having a plate-like shape.
Yamashita ‘163 teaches an isotropic resin bonded magnet comprising Fe-B-Nd powder (1:9-20 and 12:5-7) where the alloy particles have a plate-like shape with a major length on the order of several tens to several hundreds micrometers and are magnetically isotropic (4:11-48 and 11:50 and 64-67).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of App ‘251 to use magnetically isotropic Fe-B-Nd powder that has a plate-like shape and has a major length on the order of several tens to several hundreds micrometers because it forms a magnet with good magnetic characteristics and high performance (Yamashita ‘163 3:3-12) and it has no influence on the size or shape of a cylindrical magnet with respect to magnetic properties along the radial direction (Yamashita ‘163 11:50 and 64-69). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
App ‘251 in view of Holshouser and Yamashita ‘163 is silent to the plate-like particles being substantially physically aligned in the bonded permanent magnet.
Blume teaches a method of mechanically orienting or aligning particles by subjecting magnetic powder dispersed in a plastic medium to shearing action so that the directional axes of the individual particles are parallel to one another (3:18-63) where the particles in Blume are rectangular and orient when forced through an extrusion orifice (5:1-4, 7:24-43, and Fig. 4).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of App ‘251 in view of Holshouser and Yamashita ‘163 for the plate-like particles (Yamashita ‘163 4:11-48 and 11:60 and 64-67) to physically align because the extrusion process of ‘251 in view of Holshouser (‘251 claim 1; Holshouser 16:all:all and Figs. 1-3) subjects the particles to shearing forces that orient the particles such that they are parallel to one another (Blume 3:18-63, 5:1-4, 7:24-43, and Fig. 4).
As an alternative to Blume, Borzsonyi teaches that the flow of large ensembles of elongated objects at all length scales induces alignment (abstract, paragraph 1, and last paragraph).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of App ‘251 in view of Holshouser and Yamashita ‘163 for the plate-like particles to physically align (Yamashita ‘163 4:11-48 and 11:60 and 64-67) because the extrusion process of ‘110 in view of Holshouser (‘251 claim 1; Holshouser 16:all:all and Figs. 1-3) is a flowing process that imparts shear, where the particles quickly orient themselves along a preferred direction which reduces the effective friction of the granular material (Borzsonyi abstract, paragraph 1, and last paragraph).
Claims 1, 5-15, and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,766,181, US ‘181, (previously US App No. 15/796,110) in view of Yamashita ‘163 (US 4,689,163) and either one of Blume (US 2,999,275) or Borzsonyi (Borzsonyi et al. “Orientational order and alignment of elongated particles induced by shear” Physical Review Letters. 108, 228302 (2012).).
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In US ‘181 clams 1, 3, 15, 16, and 26 read on the solid precursor material, BAAM system and process, and magnetically isotropic plate-like shaped particles in instant claim 1.
US ‘181 is silent to the particle size of the hard magnetic material.
Yamashita ‘163 teaches an isotropic resin bonded magnet comprising Fe-B-Nd powder (1:9-20 and 12:5-7) where the alloy particles have a plate-like shape with a major length on the order of several tens to several hundreds micrometers and are magnetically isotropic (4:11-48 and 11:50 and 64-67).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of US ‘181 to use magnetically isotropic Fe-B-Nd powder that has a plate-like shape and has a major length on the order of several tens to several hundreds micrometers because it forms a magnet with good magnetic characteristics and high performance (Yamashita ‘163 3:3-12) and it has no influence on the size or shape of a cylindrical magnet with respect to magnetic properties along the radial direction (Yamashita ‘163 11:50 and 64-69). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
US ‘181 is silent to the plate-like particles being substantially physically aligned in the bonded permanent magnet.
Blume teaches a method of mechanically orienting or aligning particles by subjecting magnetic powder dispersed in a plastic medium to shearing action so that the directional axes of the individual particles are parallel to one another (3:18-63) where the particles in Blume are rectangular and orient when forced through an extrusion orifice (5:1-4, 7:24-43, and Fig. 4).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of US‘101 for the plate-like particles (‘110 claim 26) to physically align because the extrusion process of US ‘181 (US ‘181 claims 1 and 15) subjects the particles to shearing forces that orient the particles such that they are parallel to one another (Blume 3:18-63, 5:1-4, 7:24-43, and Fig. 4).
As an alternative to Blume, Borzsonyi teaches that the flow of large ensembles of elongated objects at all length scales induces alignment (abstract, paragraph 1, and last paragraph).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of US ‘181 for the plate-like particles to physically align (US ‘181 claim 26) because the extrusion process of US ‘181 (US ‘181 claims 1 and 15) is a flowing process that imparts shear, where the particles quickly orient themselves along a preferred direction which reduces the effective friction of the granular material (Borzsonyi abstract, paragraph 1, and last paragraph).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                   


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735